Judgment, Supreme Court, New York County (Allen Alpert, J.), rendered December 16, 1994, convicting defendant, after a jury trial, of grand larceny in the second degree (4 counts), forgery in the second degree, perjury in the first degree, and offering a false instrument for filing in the first degree, and sentencing him to consecutive terms of 5 to 15 years on two of the grand larceny convictions, to be served consecutively to concurrent terms of 5 to 15 years on the other two grand larceny convictions, and to concurrent terms of 2⅓ to 7 years on the remaining convictions, and ordering him to make restitution, and, order, same court and Justice, entered on or about March 9, 1995, which denied defendant’s motion to vacate the above judgment pursuant to CPL 440.10, unanimously affirmed.
The verdict was supported by legally sufficient evidence and was not against the weight of the evidence. Issues of credibility were properly presented to the jury and we see no reason to disturb its findings.
Defendant’s current claims concerning the court’s charge are unpreserved for appellate review (CPL 470.05 [2]) and we decline to review in the interest of justice. Were we to consider them, we would find that the charge, read as a whole, properly advised the jury of the applicable law.
The court did not improperly exercise its discretion with regard to scheduling the trial (People v Singleton, 41 NY2d 402, 405) and properly denied defendant’s motion to sever the cases relating to each of the six alleged victims (CPL 200.20; People v Jackson, 178 AD2d 851, lv denied 79 NY2d 1002). Defendant received the effective assistance of counsel and fails to provide any support for his Rosario claim.
We perceive no abuse of sentencing discretion, given the operation of Penal Law § 70.30 (former [1] [c] [i]). We have considered defendant’s remaining claims and find that they lack merit. Concur—Murphy, P. J., Sullivan, Milonas, Rubin and Andrias, JJ.